         Case 5:19-cv-00796-C Document 118 Filed 08/25/21 Page 1 of 2




              IN THE UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF OKLAHOMA

LECINDA ZIMMERMAN,                 )
                                   )
                      Plaintiff,   )
                                   )
vs.                                )            Case No. CIV-19-796-C
                                   )
NEW PRIME, INC. d/b/a PRIME, INC., )
                                   )
                      Defendant.   )

                     MEMORANDUM OPINION AND ORDER

       Defendant has filed a Motion seeking to exclude the cumulative testimony of

Plaintiff’s experts Defendant argues that Plaintiff’s experts, Ponder, Hanneman, and

Ziejewski will each offer testimony that Ms. Gatlin could have survived the collision if

side underride protection had been installed on Defendant’s trailer. According to

Defendant, these three experts will also each offer opinions regarding the risk to the

motoring public if side underride protection is not installed. Defendant argues having

three experts testify to the same opinions is cumulative and violative of Fed. R. Evid.

403.

       Defendant’s Motion is not well founded. As Plaintiff notes, each of the experts

approaches the issue from a different scientific discipline and each offers an opinion

from the perspective of their scientific discipline. To the extent the Court finds the

testimony to run afoul of Rule 403 during trial, it will take appropriate action.
        Case 5:19-cv-00796-C Document 118 Filed 08/25/21 Page 2 of 2




      For the reasons set forth herein, Defendant New Prime, Inc. d/b/a Prime Inc.’s

Motion to Strike and Exclude Cumulative Expert Testimony (Dkt. No. 62) is DENIED.

      IT IS SO ORDERED this 25th day of August 2021.




                                         2
